Citation Nr: 0912760	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  04-41 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosely, Attorney


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1972 to January 
1975, and from January 1975 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to a TDIU rating.  The Veteran testified at a 
hearing before the Board in April 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim for TDIU.  VA's duty to assist includes a duty 
to provide a medical examination or obtain a medical opinion 
only when it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
Robinette v. Brown, 8 Vet. App. 69 (1995).    

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2008).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the 
Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the Veteran has been granted a 30 percent 
disability rating for residuals of frostbite of the right 
foot, a 30 percent disability rating for residuals of 
frostbite of the left foot, a 20 percent disability rating 
for residuals of frostbite of the right hand and 20 percent 
disability rating for residuals of frostbite of the left 
hand, for a combined disability rating of 80 percent.  The 
Board notes that this combined rating allows the Veteran to 
meet the minimum schedular criteria for consideration for a 
TDIU.  38 C.F.R. § 4.16(a).  

In his May 2005 treatment note, the Veteran's private 
treating physician found that the Veteran was totally 
disabled, but that finding was based on a variety of factors 
other than his service-connected disabilities of residuals of 
cold injury, including his inability to concentrate, the need 
to rest due to documented fatigue from his non-service 
connected hepatitis C and renal disease, and low GAF scores.  

The Veteran underwent a VA examination in January 2007.  The 
examiner opined that all of the Veteran's disorders led to 
general unemployability secondary to a severe chronic fatigue 
as well as decreased endurance and burning pain with attempts 
to work with hands or walk farther than one city block.  

In sum, both of these opinions considered the Veteran's non-
service connected disabilities.  Because a VA examiner has 
not specifically opined as to whether or not the Veteran is 
unable to obtain or maintain gainful employment due to his 
service-connected disabilities alone, the Board finds that an 
examination and opinion addressing this issue is necessary in 
order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to ascertain the impact of his 
service-connected disabilities on his 
unemployability.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities on the Veteran's 
employability.  The examiner should opine 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that the Veteran's service-connected 
disabilities, without consideration of his 
non-service-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation.  If 
necessary, the examiner should reconcile 
the opinion with the other medical 
opinions of record.  The claims folder 
should be reviewed by the examiner and the 
examination report should note that 
review.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

